


Exhibit 10.5
Investor Agreement


The following terms constitute a binding agreement ("Agreement") between you and
LendingClub Corporation, a Delaware corporation ("Lending Club", "we" or "us").
This Agreement will govern all purchases or other acquisitions of Lending Club
Member Payment Dependent Notes ("Notes") that you may make from time to time
through Lending Club, FOLIOfn Investments, Inc., or any other entity, person, or
platform. Please carefully read this Agreement, the terms of use ("Terms of
Use") on Lending Club's website at www.lendingclub.com and the Prospectus and
print and retain a copy of these documents for your records. By signing
electronically below, you agree to the following terms together with the Terms
of Use, consent to our privacy policy, agree to transact business with us and
receive communications relating to the Notes electronically, and agree to have
any dispute with us resolved by binding arbitration.
If you are purchasing or otherwise acquiring Note(s) through FOLIOfn
Investments, Inc. or any other entity, person, or platform (i.e., means other
than through our website), you agree to be bound by the terms of this Agreement
and the Note(s) as if you had purchased the Notes directly through our website.




--------------------------------------------------------------------------------






We filed a registration statement on Form S-3 (No. 333-198323) (as amended from
time to time, the "Registration Statement") with the SEC to register the Notes
that we offer and sell. The Registration Statement includes a prospectus related
to the offering of the Notes by Lending Club (as supplemented from time to time,
the "Prospectus"), which is publicly filed with the SEC and available on EDGAR
(and which can be accessed through our website). By signing this agreement, you
acknowledge (i) that the Prospectus has been made available electronically to
you, (ii) that you have read and understand the Prospectus and (iii) that any
Notes you have purchased or may purchase or acquire, regardless of whether such
purchase or acquisition is through Lending Club, FOLIOfn Investments, Inc., or
any other entity, person, or platform, are issued pursuant and subject to the
terms of the Prospectus. The Registration Statement and Prospectus will be
updated continuously in connection with any filings and related disclosures that
we make with the SEC, which will be available on EDGAR. You understand and agree
that your continued purchase of Notes on or after the date that we have made any
such updates constitutes your acknowledgment (i) that the revised Prospectus is
publicly available on EDGAR, (ii) that you have read and understand the revised
Prospectus and (iii) that any Notes you continue to purchase, regardless of
whether such purchase is through Lending Club, FOLIOfn Investments, Inc., or any
other entity, person, or platform, are issued pursuant and subject to the terms
of the revised Prospectus.We may make changes to this Agreement from time to
time. If we do this, we will post the changed Investor Agreement in your Lending
Club account or on our website, the applicable third-party entity or platform
will be responsible for posting the changed Investor Agreement in your
third-party account, or we will deliver (or the applicable third-party entity or
platform will be responsible for delivering) the changed Investor Agreement to
your email address in accordance with sections 15 and 16 of this Agreement. The
date the Investor Agreement was last revised will be indicated at the top of the
Agreement. You understand and agree that if you continue to place orders of
Notes on or after the date that we have made any such changes (regardless of
whether you place the order(s) through Lending Club, FOLIOfn Investments, Inc.,
or any other entity, person, or platform), such order placement constitutes your
acceptance of and agreement to the terms of the new Investor Agreement.
In consideration of the covenants, agreements, representations and warranties
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, it is agreed as
follows:
1. Purchase of Notes. Subject to the terms and conditions of this Agreement, (i)
we will provide you (either directly through our website or indirectly via a
third-party entity, person, or platform) or (ii) if applicable, we have provided
the party from which you will purchase or acquire or have purchased or acquired
the Notes through FOLIOfn Investments, Inc., the opportunity through our
website:




--------------------------------------------------------------------------------






•
To review requests for consumer loans ("Member Loans") that Lending Club has
received from its borrower members (collectively, "Borrower Members"; for the
avoidance of doubt, a “Borrower Member” shall mean each person or other obligor
(including any co-borrower, co-maker, co-signor or guarantor) who is obligated
under the terms of a single Member Loan);

•
To purchase Notes with minimum denominations of $25 through our website, each
such Note corresponding to, and dependent for payment on, a specific Member Loan
designated by you or such party; and

•
To instruct Lending Club to apply the proceeds from the sale of each Note to
fund the corresponding Member Loan.

The Notes shall be issued, or, if applicable, have been issued, pursuant to an
indenture (the "Indenture") between Lending Club and Delaware Trust Company
(formerly CSC Trust Company of Delaware), a Delaware state chartered trust
company, the trustee under the Indenture for the Notes (the "Trustee"). The form
of Note is an exhibit to the Indenture. The Indenture is publicly filed with the
SEC and available on EDGAR (and can be accessed through our website).
You can only commit to purchase a Note prior to the origination of the
corresponding Member Loan by our issuing bank. At the time you commit to
purchase a Note, you must have sufficient funds in your applicable investment
account (either in your Lending Club account or in your account with the
third-party entity, person, or platform, as applicable) to complete the
purchase, and you will not have access to those funds after you make a purchase
commitment unless and until Lending Club notifies you (either directly or
indirectly) that the Member Loan will not be issued. Once you make a purchase
commitment, it is irrevocable regardless of whether or not the full amount of
the Borrower Member loan request is funded. If the Member Loan is not issued by
our issuing bank, then Lending Club will inform you and release you from your
purchase commitment. The terms of this paragraph do not apply to Notes purchased
through FOLIOfn Investments, Inc. (as the Member Loans affiliated with such
Notes will have been issued prior to the purchase(s)), but will apply to all
other purchases of new Notes.
2. Issuance. If you have committed to purchase a Note pursuant to the terms of
the last paragraph of section 1, the Note will be sold to you (either directly
or indirectly) immediately after Lending Club purchases the corresponding Member
Loan. Lending Club purchases each Member Loan two business days after the Member
Loan is issued by our issuing bank, which period may be up to five calendar days
where the first or second business day precedes a holiday weekend. As a result
of this process, you (or the party from which you purchased the Note through
FOLIOfn Investments, Inc.) will hold each Note purchased for less than one month
before the first payment is due, making the first payment due to you (or the
party from which you purchased the Note through FOLIOfn Investments, Inc.)
slightly smaller than monthly payments due subsequently.




--------------------------------------------------------------------------------






Member Loans are generally issued by our issuing bank when the aggregate amount
of investor commitments equal the full amount of the loan requested by the
Borrower Member unless (1) the Borrower Member declines the Member Loan, in
which case Lending Club will release you from your commitment to purchase a
corresponding Note; (2) the Member Loan request receives insufficient investment
commitments during the 14-day Member Loan posting period; or (3) the loan
request is canceled by Lending Club for reasons relating to the operation and
integrity of our website (i.e. there is attempted fraud, the Borrower Member
fails to verify information upon request by Lending Club, etc.).
3. Terms of the Notes. All Notes purchased or acquired through our website or
any other entity, person or platform shall have the terms and conditions
described in the Prospectus, the Indenture and the form of Note, which are
publicly filed with the SEC and available on EDGAR.
The stated interest rate, maturity and other terms of each Member Loan is
described in the Borrower Member loan request as well as in the form of Borrower
Agreement, Loan Agreement and Promissory Note available on our website. If you
are purchasing or acquiring a Note indirectly through a platform or entity other
than Lending Club, please note that Lending Club is not responsible for
information provided by such platform. You understand and acknowledge that we
may in our sole discretion, at any time and from time to time, amend or waive
any term of a Member Loan, and we may in our sole discretion discharge or cancel
any Member Loan that is more than 120 days delinquent.




--------------------------------------------------------------------------------






PAYMENT ON THE NOTES, IF ANY, DEPENDS ENTIRELY ON THE RECEIPT OF PAYMENTS BY
LENDING CLUB FROM THE RESPECTIVE BORROWER MEMBER(S) IN RESPECT OF THE
CORRESPONDING MEMBER LOAN. LENDING CLUB DOES NOT WARRANT OR GUARANTEE IN ANY
MANNER THAT YOU WILL RECEIVE ALL OR ANY PORTION OF THE PRINCIPAL OR INTEREST YOU
EXPECT TO RECEIVE ON ANY NOTE OR REALIZE ANY PARTICULAR OR EXPECTED RATE OF
RETURN. THE AMOUNT YOU RECEIVE ON YOUR NOTE, IF ANY, IS SPECIFICALLY RESTRICTED
TO PAYMENTS MADE BY US EQUAL TO THE PAYMENTS MADE BY THE BORROWER MEMBER UNDER A
MEMBER LOAN TO WHICH YOU COMMITTED NET OF THE FOLLOWING: (A) A ONE (1) PERCENT
SERVICE CHARGE ON ANY BORROWER PAYMENTS RECEIVED BY LENDING CLUB; (B) AN UP TO
35% COLLECTION FEE ON BORROWER PAYMENTS RECEIVED AS A RESULT OF SUCCESSFUL
COLLECTION EFFORTS IF NO LITIGATION IS INVOLVED; OR (C) A COLLECTION FEE OF 30%
OF AN ATTORNEYS' HOURLY FEES PLUS COSTS AS A RESULT OF SUCCESSFUL COLLECTION
EFFORTS IF LITIGATION IS INVOLVED AND, IN THE CASE OF THE FIRST MONTH'S PAYMENT,
ACCRUED INTEREST FOR THE NUMBER OF CALENDAR DAYS FROM THE DATE THE MEMBER LOAN
IS ISSUED TO THE DATE IT IS PURCHASED BY US AND YOUR NOTE IS ISSUED. IN
ADDITION, IF YOU ARE INDIRECTLY PURCHASING OR ACQUIRING A NOTE THROUGH A
PLATFORM OR ENTITY OTHER THAN LENDING CLUB, THE AMOUNT YOU RECEIVE ON YOUR NOTE,
IF ANY, MAY ALSO BE LESS ADDITIONAL SERVICE AND/OR TRANSACTION FEES CHARGED BY
THE PLATFORM OR ENTITY, AS SUCH FEES ARE OUTLINED IN YOUR AGREEMENT(S) WITH SUCH
PLATFORM OR ENTITY. LENDING CLUB DOES NOT MAKE ANY REPRESENTATIONS AS TO A
BORROWER MEMBER'S ABILITY TO PAY AND DOES NOT ACT AS A GUARANTOR OF ANY
CORRESPONDING MEMBER LOAN PAYMENT OR PAYMENTS BY ANY BORROWER MEMBER.
4. Limited Repurchase Obligation for Identity Fraud. If the Member Loan
designated for the proceeds of your purchase of a Note was obtained as a result
of identity theft or fraud on the part of the purported Borrower Member, we will
(a) provide notification either directly or indirectly to you as soon as
reasonably practicable upon our becoming aware of such a situation; and (b)
repurchase your Note by crediting your account for the outstanding principal
balance of your Note. For the avoidance of doubt, (i) if you purchased the Note
indirectly through a third-party platform or entity, we will work with such
third party to credit your investment account through that entity or platform
for the outstanding principal balance of your Note, and (ii) if you purchased
the Note through FOLIOfn Investments, Inc., we will credit the Lending Club
account that you established in order to purchase Notes through FOLIOfn
Investments, Inc. We may, in our reasonable discretion, require proof of the
identity theft, such as a copy of the police report filed by the person whose
identity was wrongfully used to obtain the fraudulently-induced Member Loan,
before we credit your applicable account and repurchase your Note. You agree
that you will have no rights with respect to any such Notes except the crediting
of the purchase price to your applicable account.




--------------------------------------------------------------------------------




5. Your Covenants and Acknowledgments. You agree that you have no right to, and
shall not, make any attempt, directly or through any third party, to contact or
collect from the Borrower Members on your Notes or the corresponding Member
Loans. YOU UNDERSTAND AND ACKNOWLEDGE THAT BORROWER MEMBERS MAY DEFAULT ON THEIR
PAYMENT OBLIGATIONS UNDER THE MEMBER LOANS AND THAT SUCH DEFAULTS WILL REDUCE
THE AMOUNTS, IF ANY, YOU MAY RECEIVE UNDER THE TERMS OF ANY NOTES YOU HOLD
ASSOCIATED WITH SUCH MEMBER LOANS. You and Lending Club agree that the Notes are
intended to be indebtedness of Lending Club for U.S. federal income tax
purposes. You agree that you will not take any position inconsistent with such
treatment of the Notes for tax, accounting or other purposes, unless required by
law. You further acknowledge that the Notes will be subject to the original
issue discount rules of the Internal Revenue Code of 1986, as amended, as
described in the Prospectus. You acknowledge that you are prepared to bear the
risk of loss of your entire purchase price for any Notes you purchase,
regardless of whether you purchase the Notes through Lending Club, FOLIOfn
Investments, Inc., or any other entity, person, or platform. You agree that any
information you may provide to us, whether directly or indirectly, may be used
by us in accordance with the terms of our privacy policy. You further
acknowledge that any personal data and information that you may provide to a
third-party entity or platform may be shared with us in accordance with the
terms of our agreements with such third parties, and such personal data and
information may also be used by us in accordance with the terms of our privacy
policy.




--------------------------------------------------------------------------------






6. Your Financial Suitability Acknowledgments, Representations, Warranties and
Covenants. Regardless of whether you will purchase or acquire the Notes through
Lending Club, FOLIOfn Investments, Inc., or any other entity, person, or
platform, you represent and warrant that you satisfy the minimum financial
suitability standards applicable to the state in which you reside; and you
covenant that you will abide by the maximum investment limits, each as set forth
below or as may be set forth in the Prospectus or any prospectus supplement that
we publicly file with the SEC. You agree to provide any additional documentation
reasonably requested directly by us or indirectly on our behalf by FOLIOfn
Investments, Inc. or any other applicable entity, person or platform, as may be
required by the securities administrators or regulators of any state, to confirm
that you meet such minimum financial suitability standards and have satisfied
any maximum investment limits. You understand and acknowledge that: (i) except
as set forth in (ii) or (iii), you have an annual gross income of at least
$70,000 and a net worth (exclusive of home, home furnishings and automobile) of
at least $70,000; or (b) have a net worth of at least $250,000 (determined with
the same exclusions); (ii) if you reside in California, you (a) have an annual
gross income of at least $85,000 and a net worth of at least $85,000 (exclusive
of home, home furnishings and automobile); (b) have a net worth of at least
$200,000 (determined with the same exclusions); or (c) can invest no more than
$2,500 in Notes if you do not meet either of the tests set forth in (a) or (b);
or (iii) if you reside in Kentucky, you are an "Accredited Investor" as
determined pursuant to Rule 501(a) of Regulation D under the Securities Act of
1933, as described here (iv) regardless of your state of residence, you agree
that you will not purchase Notes in an amount in excess of 10% of your net
worth, determined exclusive of the value of your home, home furnishings and
automobile. You understand that the Notes will not be listed on any securities
exchange, that there may be no, or only a limited, trading platform for the
Notes, that any trading of Notes must be conducted in accordance with federal
and applicable state securities laws and that Note purchasers should be prepared
to hold the Notes they purchase until the Notes mature. Furthermore, if you
purchase or otherwise acquire and hold Notes indirectly through a third-party
entity or platform, you understand and acknowledge that you are prepared to hold
the Notes that you purchase until the Notes mature, regardless of whether the
relationship between Lending Club and such third party is terminated prior to
maturity of the Notes. In such case, you agree to be bound by the terms of this
Agreement as a direct holder of Notes (i.e., as if you had purchased the Notes
directly through our website) and agree to cooperate with Lending Club in order
to activate and utilize your Lending Club account (rather than your third-party
account) for purposes of holding the Notes until maturity.




--------------------------------------------------------------------------------






7. Limitation on Addition of Additional Funds to Your Account without Prior
Consent of Lending Club. To help ensure that the Lending Club platform is
available to as many participants as possible, you agree that you may not place
an initial purchase order of Notes (which, for the avoidance of doubt, shall
include purchase orders placed through FOLIOfn Investments, Inc. and any other
applicable entity, person or platform) in the amount of Five Million Dollars
($5,000,000) or more without the prior consent of Lending Club. In addition, if
a subsequent addition of funds (e.g., receipt of principal or interest payments)
to your account(s) would bring the total aggregate value of your funds directly
or indirectly allocated to your Lending Club account (including principal
investments and accrued interest) to an amount of Five Million Dollars
($5,000,000) or more, you may not place an additional purchase order for Notes
or allocate additional funds directly or indirectly to your Lending Club account
(which, for the avoidance of doubt, shall include additional funding through
FOLIOfn Investments, Inc. and any other applicable entity, person or platform)
without the prior written consent of Lending Club. In addition to the foregoing,
you agree that you may not place purchase orders of Notes (which, for the
avoidance of doubt, shall include purchase orders placed through FOLIOfn
Investments, Inc. and any other applicable entity, person or platform)
corresponding to more than 25% of the total amount of any single Member Loan
without the prior consent from Lending Club.
8. Lending Club's Representations and Warranties. Lending Club represents and
warrants to you, as of the date of this Agreement and as of any date that you
commit to purchase Notes (regardless of whether you are committing to purchase
Notes through Lending Club, FOLIOfn Investments, Inc. or any other applicable
entity, person or platform), that: (a) it is duly organized and is validly
existing as a corporation in good standing under the laws of Delaware and has
corporate power to enter into and perform its obligations under this Agreement;
(b) this Agreement has been duly authorized, executed and delivered by Lending
Club; (c) the Indenture has been duly authorized by Lending Club and qualified
under the Trust Indenture Act of 1939 and constitutes a valid and binding
agreement of Lending Club, enforceable against Lending Club in accordance with
its terms, except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency or similar laws; (d) the Notes have been duly authorized
and, following payment of the purchase price by you and electronic execution,
authentication and delivery to you (which, for the avoidance of doubt, shall
include purchases through FOLIOfn Investments, Inc. and any other applicable
entity, person or platform), will constitute valid and binding obligations of
Lending Club enforceable by you against Lending Club in accordance with their
terms, except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency or similar laws; (e) it has complied in all material
respects with applicable federal, state and local laws in connection with the
offer and sale of the Notes; and (f) Lending Club has made commercially
reasonable efforts to verify the identity of the Borrower Members obligated on
the Member Loans that correspond to the Notes.
9. Your Representations and Warranties. You represent and warrant to Lending
Club, as of the date of this Agreement and as of any date that you commit to
purchase Notes (regardless of whether you are committing to




--------------------------------------------------------------------------------




purchase Notes through Lending Club, FOLIOfn Investments, Inc. or any other
applicable entity, person or platform), that: (a) you have the power to enter
into and perform your obligations under this Agreement; (b) this Agreement has
been duly authorized, executed and delivered by you; (c) you are committing to
purchase Notes only for your own account and are not acquiring Notes for the
account of any other person, whether directly or indirectly; (d) all personal
information you have provided to Lending Club in connection with your Lending
Club account, including but not limited to your name, current residential
address and Social Security number or taxpayer identification number, is
complete and accurate; (e) you have received the Prospectus, the Indenture and
the form of the Note; (f) in connection with this Agreement, you have complied
in all material respects with applicable federal, state and local laws; and (g)
you have made your decisions in connection with your consideration of any loan
requests on our website in compliance with the Equal Credit Opportunity Act, 15
U.S.C. 1601 et seq., as implemented by Regulation B, as may be amended from time
to time, and any applicable state or local laws, regulations, rules or
ordinances concerning credit discrimination.
10. Prohibited Activities. You agree that you will not do the following, in
connection with any loans, Notes, or other transactions involving or potentially
involving Lending Club:
a. Represent yourself to any person, as a director, officer, employee or
affiliated person of Lending Club, unless you are such director, officer or
employee;
b. Charge, or attempt to charge, any Borrower Member any fee in exchange for
your agreement to purchase or recommend a Borrower Member's Member Loan listing,
or propose or agree to accept any fee, bonus, additional interest, kickback or
thing of value of any kind, in exchange for your agreement to purchase or
recommend a Borrower Member's Member Loan listing;
c. Engage in any activities in connection with a Member Loan that require a
license as a loan broker, credit services organization, credit counselor, credit
repair organization, lender or other regulated entity, including but not limited
to soliciting loans or loan applications, quoting loan terms and rates and
counseling Borrower Members on credit issues or loan options; or
d. Violate any applicable federal, state or local laws, including but not
limited to, the Equal Credit Opportunity Act and other fair lending laws, the
Truth in Lending Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, federal and state consumer
privacy laws, state usury and loan fee statutes, state licensing laws and state
unfair and deceptive trade practices statutes.




--------------------------------------------------------------------------------






11. No Advisory Relationship. You acknowledge and agree that the purchase and
sale (or other acquisition) of the Notes contemplated by this Agreement is an
arms-length transaction between you and Lending Club. In connection with the
purchase and sale (or other acquisition) of the Notes, Lending Club is not
acting as your agent or fiduciary. Lending Club assumes no advisory or fiduciary
responsibility in your favor in connection with the purchase and sale (or other
acquisition) of the Notes. Lending Club has not provided you with any legal,
accounting, regulatory or tax advice with respect to the Notes. You have
consulted your own legal, accounting, regulatory and tax advisors to the extent
you have deemed appropriate.
12. Limitations on Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY LOST PROFITS OR SPECIAL, EXEMPLARY, CONSEQUENTIAL OR
PUNITIVE DAMAGES, EVEN IF INFORMED OF THE POSSIBILITY OF SUCH DAMAGES.
FURTHERMORE, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY TO THE OTHER
REGARDING THE EFFECT THAT THIS AGREEMENT MAY HAVE UPON THE FOREIGN, FEDERAL,
STATE OR LOCAL TAX LIABILITY OF THE OTHER.
13. Further Assurances. The parties agree to execute and deliver such further
documents and information as may be reasonably required in order to effectuate
the purposes of this Agreement.
14. Entire Agreement. Except as otherwise expressly provided herein, this
Agreement represents the entire agreement between you and Lending Club regarding
the subject matter hereof and supersedes all prior or contemporaneous
communications, promises and proposals, whether oral, written or electronic,
between us.
15. Consent to Electronic Transactions and Disclosures.
As Lending Club only operates online, it is necessary for you to consent to
transact business with us online and electronically. As part of doing business
with us, therefore, we also need you to consent to our giving you certain
disclosures electronically, either via our website, a third-party website or
platform or to the verified email address you provided during registration (as
such address is updated in accordance with the terms of section 15(c)). By
entering into this Agreement, you consent to receive electronically all
documents, communications, notices, contracts and agreements arising from or
relating in any way to your or our rights, obligations or services under this
Agreement (each, a "Disclosure"). This document informs you of your rights
concerning Disclosures.




--------------------------------------------------------------------------------






a. Electronic Communications. Any Disclosures will be provided to you
electronically, either on our website, a third-party website or platform, or via
electronic mail to the verified email address you provided during registration
(as such address is updated in accordance with the terms of section 15(c)). Your
consent to electronic delivery will apply to all future tax informational
returns and forms unless consent is withdrawn by you. Lending Club will cease
providing tax statements (either directly or indirectly) to you electronically
if you provide a notice to withdraw consent, if you cease to be an investor, or
if regulations change to prohibit the form of delivery. If you have already
purchased one or more Notes, all previously agreed to terms and conditions will
remain in effect, and we (or the applicable third party) will send Disclosures
to your verified home address provided during registration (as such address is
updated in accordance with the terms of section 15(c)).
If you would like to withdraw your consent to electronic delivery from us, or if
for any reason you would like a paper copy of your Disclosures from us after you
have consented to electronic delivery, you may submit a request by:
•
email to compliance@lendingclub.com

•
calling Member Support at 888-596-3157 or

•
sending a written request to:    

LendingClub Corporation
71 Stevenson St., Suite 300,
San Francisco, CA 94105
For the avoidance of doubt, you must separately withdraw consent to electronic
delivery from any third-party entities or platforms through which you may have
purchased or will purchase Notes.
Please note that requesting a paper copy of your disclosure will not be treated
as a withdrawal of consent.
b. Hardware and Software Requirements. Before you decide to do business
electronically with us, you should consider whether you have the required
hardware and software capabilities described below.
In order to access and retain Disclosures electronically from us, you must
satisfy the following computer hardware and software requirements: access to the
Internet; an email account and related software capable of receiving email
through the Internet; supported Web browsing software (as outlined in the Terms
of Use); and hardware capable of running this software. Notwithstanding the
foregoing, Lending Club assumes no responsibility in connection with the
hardware and software requirements of any third-party entities or platforms, and
it is your responsibility to contact such third parties, if applicable, to
determine if you satisfy the computer hardware and software requirements for
access to or retention of Disclosures provided by such third parties.




--------------------------------------------------------------------------------






c. Contact Information Changes. You will keep us informed of any change in your
email or home mailing address so that you can continue to receive all
Disclosures in a timely fashion. If your registered email address, residence or
telephone number changes, you must notify us of the change by sending an email
to support@lendingclub.com or calling 888-596-3157. You may also update your
registered residence address and telephone number on our website, if applicable.
The decision to do business with us electronically is yours. If you do not
consent to electronic delivery of specific Disclosures, you will receive paper
communications in the mail, which will be delivered to the address that we
currently have on file, which shall be the address you provided during
registration (as such address is updated in accordance with the terms of this
section 15(c)).
You will print a copy of this Agreement for your records and you agree and
acknowledge that you can access, receive and retain all Disclosures
electronically sent via email or posted on our website or a third-party website.
16. Other Notices. All Disclosures will be transmitted to you in accordance with
the terms of section 15 above, and shall be deemed to have been duly given and
effective upon transmission or posting (whether delivered directly by Lending
Club or indirectly by the applicable third-party entity or platform). All
notices, required disclosures and other communications from the Trustee to you
will be transmitted to you only by email to the email address you provided
during registration (as such address is updated in accordance with the terms of
section 15(c)). Unless otherwise provided in this Agreement, you shall send all
notices or other communications required to be given hereunder to Lending Club
via email at compliance@lendingclub.com or by writing to: LendingClub
Corporation, 71 Stevenson St. Suite 300, San Francisco, CA 94105, Attention:
Compliance. You may call Lending Club at 888-596-3157, but calling may not
satisfy your obligation to provide notice hereunder or otherwise preserve your
rights.
17. Miscellaneous. The terms of this Agreement shall survive until the maturity
of the Notes purchased by you. Notwithstanding the foregoing, Lending Club may
in its sole discretion, with or without cause, immediately and without prior
notice, take one or more of the following actions: (i) terminate this Agreement
by giving you notice pursuant to the terms of sections 15 and 16 of this
Agreement; or (ii) terminate or suspend your right to purchase Notes or
otherwise participate on the Lending Club platform immediately and without
notice. Any Notes you purchase or acquire prior to the effective date of any
such action by Lending Club shall remain in full force and effect in accordance
with their terms.




--------------------------------------------------------------------------------






The parties acknowledge that there are no third party beneficiaries to this
Agreement. You may not assign, transfer, sublicense or otherwise delegate your
rights or responsibilities under this Agreement to any person without Lending
Club's prior written consent. Any such assignment, transfer, sublicense or
delegation in violation of this section shall be null and void. This Agreement
shall be governed by the laws of the State of New York without regard to any
principle of conflict of laws that would require or permit the application of
the laws of any other jurisdiction. Any waiver of a breach of any provision of
this Agreement will not be a waiver of any subsequent breach. Failure or delay
by either party to enforce any term or condition of this Agreement will not
constitute a waiver of such term or condition. If at any time subsequent to the
date hereof, any of the provisions of this Agreement shall be held by any court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality and unenforceability of such
provision shall have no effect upon and shall not impair the enforceability of
any other provisions of this Agreement. The headings in this Agreement are for
reference purposes only and shall not affect the interpretation of this
Agreement in any way.
18. Indemnification by You. In addition to your indemnification obligations set
forth in Lending Club’s Terms of Use, you agree to indemnify, defend, protect
and hold harmless Lending Club, any affiliates, any subsidiaries and their
respective officers, directors, members, shareholders, employees and agents (the
“Lending Club Parties”) against all claims, liabilities, actions, costs,
damages, losses, demands and expenses of every kind, known or unknown,
contingent or otherwise, (i) resulting from any material breach of any
obligation you undertake in this Agreement, including but not limited to your
obligation to comply with applicable laws; or (ii) resulting from your acts,
omissions and representations (and those of your employees, agents or
representatives) relating to the Lending Club Parties. Your obligation to
indemnify the Lending Club Parties shall survive termination of this Agreement,
regardless of the reason for termination.




--------------------------------------------------------------------------------








19. Arbitration.
a. Either party to this Agreement may, at its sole election, require that the
sole and exclusive forum and remedy for resolution of a Claim be final and
binding arbitration pursuant to this section 19 (the "Arbitration Provision"),
unless you opt out as provided in section 19(b) below. As used in this
Arbitration Provision, "Claim" shall include any past, present or future claim,
dispute or controversy involving you (or persons claiming through or connected
with you), on the one hand, and Lending Club (or persons claiming through or
connected with Lending Club), on the other hand, relating to or arising out of
this Agreement, any Note, our website and/or the activities or relationships
that involve, lead to or result from any of the foregoing, including (except to
the extent provided otherwise in the last sentence of section 19(f) below) the
validity or enforceability of this Arbitration Provision, any part thereof, or
the entire Agreement. Claims are subject to arbitration regardless of whether
they arise from contract; tort (intentional or otherwise); a constitution,
statute, common law or principles of equity; or otherwise. Claims include
matters arising as initial claims, counter-claims, cross-claims, third-party
claims or otherwise. The scope of this Arbitration Provision is to be given the
broadest possible interpretation that is enforceable.
b. You may opt out of this Arbitration Provision for all purposes by sending an
arbitration opt-out notice to LendingClub Corporation, 71 Stevenson St. Suite
300, San Francisco, CA 94105, Attention: Loan Processing Department, that is
received at the specified address within 30 days of the date of your electronic
acceptance of the terms of this Agreement. The opt out notice must clearly state
that you are rejecting arbitration; identify the Agreement to which it applies
by date; provide your name, address and social security number; and be signed by
you. You may send the opt-out notice in any manner you see fit as long as it is
received at the specified address within the specified time. No other methods
can be used to opt out of this Arbitration Provision. If the opt out notice is
sent on your behalf by a third party, such third party must include evidence of
his or her authority to submit the opt out notice on your behalf.
c. The party initiating arbitration shall do so with the American Arbitration
Association (the "AAA") or JAMS. The arbitration shall be conducted according
to, and the location of the arbitration shall be determined in accordance with,
the rules and policies of the administrator selected, except to the extent the
rules conflict with this Arbitration Provision or any countervailing law. In the
case of a conflict between the rules and policies of the administrator and this
Arbitration Provision, this Arbitration Provision shall control, subject to
countervailing law, unless all parties to the arbitration consent to have the
rules and policies of the administrator apply.




--------------------------------------------------------------------------------






d. If we elect arbitration, we shall pay all the administrators filing costs and
administrative fees (other than hearing fees). If you elect arbitration, filing
costs and administrative fees (other than hearing fees) shall be paid in
accordance with the rules of the administrator selected, or in accordance with
countervailing law if contrary to the administrator's rules. We shall pay the
administrators hearing fees for one full day of arbitration hearings. Fees for
hearings that exceed one day will be paid by the party requesting the hearing,
unless the administrator’s rules or applicable law require otherwise, or you
request that we pay them and we agree to do so. Each party shall bear the
expense of its own attorneys' fees, except as otherwise provided by law. If a
statute gives you the right to recover any of these fees, these statutory rights
shall apply in the arbitration notwithstanding anything to the contrary herein.
e. Within 30 days of a final award by the arbitrator, any party may appeal the
award for reconsideration by a three-arbitrator panel selected according to the
rules of the arbitrator administrator. In the event of such an appeal, any
opposing party may cross-appeal within 30 days after notice of the appeal. The
panel will reconsider de novo all aspects of the initial award that are
appealed. Costs and conduct of any appeal shall be governed by this Arbitration
Provision and the administrators rules, in the same way as the initial
arbitration proceeding. Any award by the individual arbitrator that is not
subject to appeal, and any panel award on appeal, shall be final and binding,
except for any appeal right under the Federal Arbitration Act ("FAA"), and may
be entered as a judgment in any court of competent jurisdiction.
f. We agree not to invoke our right to arbitrate an individual Claim you may
bring in Small Claims Court or an equivalent court, if any, so long as the Claim
is pending only in that court. NO ARBITRATION SHALL PROCEED ON A CLASS,
REPRESENTATIVE OR COLLECTIVE BASIS (INCLUDING AS PRIVATE ATTORNEY GENERAL ON
BEHALF OF OTHERS), EVEN IF THE CLAIM OR CLAIMS THAT ARE THE SUBJECT OF THE
ARBITRATION HAD PREVIOUSLY BEEN ASSERTED (OR COULD HAVE BEEN ASSERTED) IN A
COURT AS CLASS REPRESENTATIVE, OR COLLECTIVE ACTIONS IN A COURT. Unless
consented to in writing by all parties to the arbitration, no party to the
arbitration may join, consolidate, or otherwise bring claims for or on behalf of
two or more individuals or unrelated corporate entities in the same arbitration
unless those persons are parties to a single transaction. Unless consented to in
writing by all parties to the arbitration, an award in arbitration shall
determine the rights and obligations of the named parties only, and only with
respect to the claims in arbitration, and shall not (a) determine the rights,
obligations or interests of anyone other than a named party, or resolve any
Claim of anyone other than a named party; nor (b) make an award for the benefit
of, or against, anyone other than a named party. No administrator or arbitrator
shall have the power or authority to waive, modify or fail to enforce this
section 19(f), and any attempt to do so, whether by rule, policy, arbitration
decision or otherwise, shall be invalid and unenforceable. Any challenge to the
validity of this section 19(f) shall be determined exclusively by a court and
not by the administrator or any arbitrator.




--------------------------------------------------------------------------------




g. This Arbitration Provision is made pursuant to a transaction involving
interstate commerce and shall be governed by and enforceable under the FAA. The
arbitrator will apply substantive law consistent with the FAA and applicable
statutes of limitations. The arbitrator may award damages or other types of
relief permitted by applicable substantive law, subject to the limitations set
forth in this Arbitration Provision. The arbitrator will not be bound by
judicial rules of procedure and evidence that would apply in a court. The
arbitrator shall take steps to reasonably protect confidential information.
h. This Arbitration Provision shall survive (i) suspension, termination,
revocation, closure or amendments to this Agreement and the relationship of the
parties; (ii) the bankruptcy or insolvency of any party or other person; and
(iii) any transfer of any loan or Note or any other promissory note(s) which you
owe, or any amounts owed on such loans or notes, to any other person or entity.
If any portion of this Arbitration Provision other than section 19(f) is deemed
invalid or unenforceable, the remaining portions of this Arbitration Provision
shall nevertheless remain valid and in force. If an arbitration is brought on a
class, representative or collective basis, and the limitations on such
proceedings in section 19(f) are finally adjudicated pursuant to the last
sentence of section 19(f) to be unenforceable, then no arbitration shall be had.
In no event shall any invalidation be deemed to authorize an arbitrator to
determine Claims or make awards beyond those authorized in this Arbitration
Provision.
THE PARTIES ACKNOWLEDGE THAT THEY HAVE A RIGHT TO LITIGATE CLAIMS THROUGH A
COURT BEFORE A JUDGE, BUT WILL NOT HAVE THAT RIGHT IF ANY PARTY ELECTS
ARBITRATION PURSUANT TO THIS ARBITRATION PROVISION. THE PARTIES HEREBY KNOWINGLY
AND VOLUNTARILY WAIVE THEIR RIGHTS TO LITIGATE SUCH CLAIMS IN A COURT UPON
ELECTION OF ARBITRATION BY ANY PARTY.
20. Waiver of Jury Trial. THE PARTIES HERETO WAIVE A TRIAL BY JURY IN ANY
LITIGATION RELATING TO THIS AGREEMENT, THE CORRESPONDING MEMBER LOAN OR ANY
OTHER AGREEMENTS RELATED THERETO.
 




